2013 UT App 91
_________________________________________________________

              THE UTAH COURT OF APPEALS


                         STATE OF UTAH,

                      Plaintiff and Appellee,

                                v.

                      MARK LOUIS HOOKER,

                     Defendant and Appellant.


                     Memorandum Decision
                       No. 20110290‐CA
                      Filed April 18, 2013

              Third District, Salt Lake Department
              The Honorable Randall N. Skanchy
                         No. 091908709

  Joan C. Watt and Christopher Jones, Attorneys for Appellant
  John E. Swallow and John J. Nielsen, Attorneys for Appellee

   JUDGE JAMES Z. DAVIS authored this Memorandum Decision,
 in which JUDGES GREGORY K. ORME and WILLIAM A. THORNE JR.
                          concurred.


DAVIS, Judge:

¶1     Mark Louis Hooker appeals the trial court’s order revoking
his probation and requiring him to serve ninety days in jail. We
determine Hooker’s appeal to be moot and, accordingly, dismiss it.

¶2     “An appeal is moot if during the pendency of the appeal
circumstances change so that the controversy is eliminated, thereby
rendering the relief requested impossible or of no legal effect.”
Richards v. Baum, 914 P.2d 719, 720 (Utah 1996) (citation and
                          State v. Hooker


internal quotation marks omitted). In this case, Hooker has already
served the ninety‐day sentence, he has been released from jail, and
his case has been closed. Thus, reinstating his probation at this
point would have “no legal effect.” See id. (citation and internal
quotation marks omitted); see also State v. Peterson, 2012 UT App
363, ¶ 5, 293 P.3d 1103 (mem.) (holding that where the defendant
challenged only the lawfulness of his sentence and not the
underlying conviction itself, the completion of his sentence and
closure of his case rendered his appeal moot).

¶3     A moot appeal “must be dismissed . . . unless it can be
shown to fit within a recognized exception to the mootness
principle.” Duran v. Morris, 635 P.2d 43, 45–46 (Utah 1981)
(discussing the collateral consequences exception and the public
interest exception to mootness). Hooker has not alleged, much less
demonstrated, that any such exception is applicable here.
Accordingly, we dismiss his appeal.




20110290‐CA                     2                 2013 UT App 91